                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 UNITED STATES OF AMERICA                        )
                                                 )        Case No. 1:18-cr-17
 v.                                              )
                                                 )        Judge Travis R. McDonough
 KENDRIC LAVELL CLEMONS                          )
                                                 )        Magistrate Judge Christopher H. Steger
                                                 )


                                              ORDER


         U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

61) recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea

to Count Four of the five-count Indictment; (2) accept Defendant’s guilty plea to Count Four of

the five-count Indictment; (3) adjudicate Defendant guilty of possession of a firearm in

furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)(i); and (4) order

that Defendant remain in custody until sentencing in this matter or further order of this Court.

         After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

report and recommendation (Doc. 61) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

follows:

      1. Defendant’s motion to withdraw his not-guilty plea to Count Four of the five-count

         Indictment is GRANTED;

      2. Defendant’s plea of guilty to Count Four of the five-count Indictment is ACCEPTED;

      3. Defendant is hereby ADJUDGED guilty of possession of a firearm in furtherance of a drug

         trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)(i);
4. Defendant SHALL REMAIN in custody until sentencing in this matter which is scheduled

   to take place before the undersigned on February 28, 2020, at 9:00 a.m.

SO ORDERED.

                                       /s/Travis R. McDonough
                                       TRAVIS R. MCDONOUGH
                                       UNITED STATES DISTRICT JUDGE




                                         2
